
	
		II
		111th CONGRESS
		2d Session
		S. 3776
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 14, 2010
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for safe and humane policies and
		  procedures pertaining to the arrest, detention, and processing of aliens in
		  immigration enforcement operations.
	
	
		1.Short titleThis Act may be cited as the
			 Families First Immigration Enforcement
			 Act.
		2.DefinitionsIn this Act:
			(1)DepartmentThe term Department means the
			 Department of Homeland Security.
			(2)SecretaryThe term Secretary means the
			 Secretary of Homeland Security.
			(3)SSAThe term SSA means appropriate
			 State social service agencies.
			3.Arrest procedures
			(a)In generalAny immigration workplace enforcement
			 operation by the Department for alleged violations of the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.), which is reasonably calculated to
			 apprehend, or results in the apprehension of, at least 50 aliens, shall be
			 carried out in accordance with the procedures described in this section.
			(b)State notificationThe Department shall provide State
			 officials with sufficient advance notice of all immigration workplace
			 enforcement operations to allow State law enforcement officials to notify SSA
			 of—
				(1)the specific area of the State that will be
			 affected;
				(2)the languages spoken by employees at the
			 target worksite; and
				(3)any special needs of the employees.
				(c)NGO notification
				(1)In generalThe Department and SSA shall determine how
			 appropriate nongovernmental organizations will be notified on the day of the
			 enforcement action.
				(2)ParticipationAt the discretion of SSA, representatives
			 of the nongovernmental organization who speak the native language of the aliens
			 detained in the enforcement action may be permitted to participate with SSA
			 officials in interviewing such aliens.
				(d)Determination of risk to
			 relativesThe Department
			 shall provide SSA with unfettered and confidential access to aliens detained in
			 the enforcement action to assist in the screening and interviews of aliens to
			 determine whether the detainee, the detainee’s children, or other vulnerable
			 people, including elderly and disabled individuals, have been placed at risk as
			 a result of the detainee’s arrest.
			(e)Medical screeningAfter SSA officials have met with the alien
			 detainees, qualified medical personnel from the Division of Immigration Health
			 Services of the Department of Health and Human Services shall—
				(1)conduct medical screenings of the alien
			 detainees; and
				(2)identify and report any medical issues that
			 might necessitate humanitarian release or additional care.
				(f)Consideration of
			 recommendationsThe
			 Department shall immediately consider recommendations made by SSA and the
			 Division of Immigration Health Services about alien detainees who should be
			 released on humanitarian grounds, including alien detainees who—
				(1)have a medical condition that requires
			 special attention;
				(2)are pregnant women;
				(3)are nursing mothers;
				(4)are the sole caretakers of their minor
			 children or elderly relatives;
				(5)function as the primary contact between the
			 family and those outside the home due to language barriers;
				(6)are needed to support their spouses in
			 caring for sick or special needs children;
				(7)have spouses who are ill or otherwise
			 unable to be sole caretaker; or
				(8)are younger than 18 years of age.
				(g)PublicityThe Department shall provide, and advertise
			 in the mainstream and foreign language media, a toll-free number through which
			 family members of alien detainees may report such relationships to operators
			 who speak English and the majority language of the target population of the
			 enforcement operation and will convey such information to the Department and
			 SSA.
			4.Detention procedures
			(a)In generalIn order to maximize full and fair
			 visitation by children, immediate family members, and counsel, an alien should
			 be detained, to the extent space is available, in facilities within the
			 physical jurisdiction or catchment area of the local field office of United
			 States Immigration and Customs Enforcement.
			(b)Release
				(1)In generalNot later than 72 hours after an alien’s
			 apprehension in an immigration workplace enforcement operation, the alien shall
			 be released from Department custody, in accordance with paragraph (2), if the
			 alien—
					(A)is not subject to mandatory detention under
			 section 235(1)(B)(iii)(IV), 236(c), or 236A of the Immigration and Nationality
			 Act (8 U.S.C. 1225(1)(B)(iii)(IV), 1226(c), and 1226a);
					(B)does not pose an immediate flight risk;
			 and
					(C)meets any of the criteria set forth in
			 section 3(f).
					(2)Type of releaseAn alien shall be released under this
			 subsection—
					(A)on the alien’s own recognizance;
					(B)by posting a minimum bond under section
			 236(a) of the Immigration and Nationality Act (8 U.S.C. 1226(a));
					(C)on parole in accordance with section
			 212(d)(5)(A) of such Act (8 U.S.C. 1182(d)(5)(A)); or
					(D)through the Intensive Supervision
			 Appearance Program or another comparable alternative to detention
			 program.
					5.Legal orientation
			 presentationsAny alien
			 arrested in an immigration enforcement operation that is reasonably calculated
			 to apprehend, or results in the apprehension of, at least 50 aliens shall have
			 access to legal orientation presentations provided by independent,
			 nongovernmental agencies through the Legal Orientation Program administered by
			 the Executive Office for Immigration Review.
		6.Regulations concerning the treatment of
			 aliens in a vulnerable population in the United StatesNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to
			 implement this Act, in accordance with the notice and comment requirements
			 under subchapter II of chapter 5 of title 5, United States Code (commonly
			 referred to as the Administrative Procedure Act).
		7.Report to congressThe Secretary shall submit an annual report
			 that describes all the actions taken by the Department to implement this Act
			 to—
			(1)Committee on the Judiciary of the
			 Senate;
			(2)Committee
			 on the Judiciary of the House of Representatives;
			(3)the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
			(4)the Committee on Homeland Security of the House of
			 Representatives.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
